June 16, 2011 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attn:Christine Allen Staff Accountant Re:Loews Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 File No. 001-06541 VIA EDGAR FILING Dear Ms. Allen: Loews Corporation is in receipt of the Staff’s comment letter regarding its above referenced periodic filing and is working on a substantive response. Our plan is to submit such response to the Staff on or before July 8, 2011. If you have any questions or would like to discuss this matter please feel free to contact me at (212) 521-2950. Very truly yours, /s/ Peter W. Keegan Peter W. Keegan Chief Financial Officer 667 Madison Avenue, New York, New York 10065 voice: 212-521-2950 fax: 212-521-2329 email:pkeegan@loews.com
